DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 2, 5-8, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 7 and 13) recites the limitation "receiving the shards asynchronously".  There is insufficient antecedent basis for this limitation in the claim.  It 

Claim 1 (similarly claims 7 and 13) recites the limitation "ordering the received snapshot shards".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the snapshot of the shards are ordered since it is unclear if the snapshot of each of the plurality of shards are received.

Claim 2 (similarly claims 8 and 14) recites the limitation "the number of snapshot".  There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 6 (similarly claims 11, 12, 17 and 18) recite “API” and “SSL” without defining what an API and SSL is.  Therefore, it is unclear what an “API” and “SSL” is.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiruvolu et al. (Pub 20120324183) (hereafter Chiruvolu) in view of Karmarkar et al. (Pub 20190243688) (hereafter Karmarkar).


As per claim 1, Chiruvolu teaches:
A data management system, comprising: 
a storage appliance configured to store a snapshot of a virtual machine; ([Paragraph 4], Techniques involving replication of storage, including virtual storage associated with virtual machines, are described.  [Paragraph 7], The functions include creating a chain of read-only snapshots of a virtual machine's differencing disk, with a new differencing disk being created upon each snapshot that provides read and write capability at the tip of the chain.)
one or more processors in communication with the storage appliance, the one or more processors configured to perform operations including: ([Paragraph 36], Each of the servers 200A-200n may respectively include computing capabilities such as one or more physical or logical processors 204A, 204n, memory 206A, 206n, storage 208A, 208n, etc. Storage 208A, 208n may be replicated, such that storage 
identifying a plurality of shards of the virtual machine; 
requesting a snapshot of each of the plurality of shards;  
receiving the shards asynchronously;  ([Paragraph 7], The functions include creating a chain of read-only snapshots of a virtual machine's differencing disk, with a new differencing disk being created upon each snapshot that provides read and write capability at the tip of the chain. A plurality of snapshot types are included on the chain, including at least an application-consistent snapshot type and a crash-consistent snapshot type. A replicated chain of the read-only snapshots is created, which corresponds to the chain of read-only snapshots of the virtual machine's differencing disk. The functions include creating a chain of read-only snapshots of a virtual machine's differencing disk, with a new differencing disk being created upon each snapshot that provides read and write capability at the tip of the chain. A plurality of snapshot types are included on the chain, including at least an application-consistent snapshot type and a crash-consistent snapshot type. A replicated chain of the read-only snapshots is created, which corresponds to the chain of read-only snapshots of the virtual machine's differencing disk.  [Paragraph 12], FIGS. 4A and 4B depict successive states of a representative disk chain as virtual storage is modified and one or more copies are made; [Paragraph 15], FIGS. 7A-7F illustrate a representative example for asynchronously replicating storage of a virtual machine or other computing entity from a first computing environment to at least 
ordering the received snapshot shards sequentially into a results queue; and 
storing a single snapshot of the virtual machine based on the ordered snapshot shards. ([Paragraph 44], In certain implementation, before deleting the snapshot the data of the snapshot may be merged with data of a second snapshot of the virtual machine in order to preserve the state of the VM.  [Paragraph 47], Responsive to determining that the TTL of the snapshot has expired at block 430, the processing logic may merge the data from the snapshot with data of the snapshot child volume before deleting the snapshot. For example, if the VM has two incremental snapshots A and B, and an active volume C where A is the parent of B and B is the parent of C, one of the snapshots may have an expired TTL value before the other snapshot. If snapshot B has an expired TTL and is ready to be deleted, in order to preserve the integrity of the VM data, the data from snapshot B may be merged with the data of volume C. Further, volume C may be updated to point to snapshot A as its parent snapshot, replacing snapshot B, in the series of incremental snapshots.)
ordering the received snapshot shards sequentially into a results queue.
Karmarkar teaches ordering the received snapshot shards sequentially into a results queue.  ([Paragraph 157], In a step 940, the source worker node sends the missing segments (e.g., actual data content) associated with the object to the destination worker node for storage at destination object storage.  [Paragraph 159], The recipe references a list of slice recipes. A slice recipe includes an array of references to approximately 8 KB segments that span approximately 8 MB on average. A segment reference is a SHA1 hash and the segment size.  [Paragraph 56], In particular, when a customer's object is written to the microservice via the client, the object is split or divided into one or more sets of segments. A fingerprint is computed for each segment. Thus, a fingerprint maps to a segment. Lists of fingerprints are organized into slice recipes. Specifically, a slice recipe may include an array of fingerprints and sizes of segments that are associated with the fingerprints in the array.  [Paragraph 91], When the destination worker nodes receives compression regions and slice recipes to store in object storage, either the destination replication worker can perform the writes directly, or it can pass the data through a MQ (e.g., MQ 242) to the backend (BE) worker nodes, as shown as an optional part 248 of FIG. 2.  [Paragraph 61], timestamp may be appended as a suffix to identify the date and time that the object was written to object storage. Other reserved symbols may instead or additionally be added to form the name of the object recipe.  [Paragraph 82], In a specific embodiment, snapshots include a sorted list of unique names for objects selected for replication. In a specific embodiment, the object names or object meta-data include the time when the object is 
It would have been obvious to a person with ordinary skill in the art to combine the teachings of Chiruvolu wherein snapshot of a virtual machine is stored, snapshots of plurality of shards (i.e. snapshot chain) of a virtual machine is identified and requested, shards are received/transmitted asynchronously and the shards are merged/combined into a single snapshot of the virtual machine, into teachings of Karmarkar wherein shards are ordered based on sequence because this would enhance the teachings of Chiruvolu wherein by ordering/sorting the shards that are received asynchronously allows the snapshot to be merged based on order of the shards, therefore ensuring the snapshot is assembled accurately.

As per claim 2, rejection of claim 1 is incorporated:
Karmarkar teaches wherein the operations further include maintaining a flow control queue that limits the number of snapshot shards requested. ([Paragraph 101], In another specific embodiment, the number of worker nodes on the source side, destination side, or both is dynamic. In a specific embodiment, as the controller pushes tasks into the message queue, the controller tracks the depth of the message queue. As the depth exceeds a threshold, the controller can start another worker node to process tasks. Instead or additionally, the controller may calculate the number of objects to replicate and their sizes and allocate a number of worker nodes to complete replication 

As per claim 3, rejection of claim 2 is incorporated:
Karmarkar teaches wherein the operations further include maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving a requested snapshot of the one of the plurality of shards. ([Paragraph 157], In a step 940, the source worker node sends the missing segments (e.g., actual data content) associated with the object to the destination worker node for storage at destination object storage.  [Paragraph 159], The recipe references a list of slice recipes. A slice recipe includes an array of references to approximately 8 KB segments that span approximately 8 MB on average. A segment reference is a SHA1 hash and the segment size.  [Paragraph 56], In particular, when a customer's object is written to the microservice via the client, the object is split or divided into one or more sets of segments. A fingerprint is computed for each segment. Thus, a fingerprint maps to a segment. Lists of fingerprints are organized into slice recipes. Specifically, a slice recipe may include an array of fingerprints and sizes of segments that are associated with the fingerprints in the array.  [Paragraph 91], When the destination worker nodes receives compression regions and slice recipes to store in object storage, either the destination replication worker can perform the writes directly, or it can pass the data through a MQ (e.g., MQ 242) to the backend (BE) worker nodes, as shown as an optional part 248 of FIG. 2.  [Paragraph 61], timestamp may be 

As per claim 4, rejection of claim 3 is incorporated:
Karmarkar teaches wherein the operations further include maintaining an offset-slot mapping indicating ordering of the plurality of shard snapshots. ([Paragraph 157], In a step 940, the source worker node sends the missing segments (e.g., actual data content) associated with the object to the destination worker node for 

As per claim 5, rejection of claim 1 is incorporated:
Karmarkar teaches wherein the operations further include presenting the ordered snapshot shards sequentially to a read API. ([Paragraph 157], In a step 940, the source worker node sends the missing segments (e.g., actual data content) associated with the object to the destination worker node for storage at destination object storage.  [Paragraph 159], The recipe references a list of slice recipes. A slice recipe includes an array of references to approximately 8 KB segments that span approximately 8 MB on average. A segment reference is a SHA1 hash and the segment size.  [Paragraph 56], In particular, when a customer's object is written to the microservice via the client, the object is split or divided into one or more sets of segments. A fingerprint is computed for each segment. Thus, a fingerprint maps to a segment. Lists of fingerprints are organized into slice recipes. Specifically, a slice recipe may include an array of fingerprints and sizes of segments that are associated with the fingerprints in the array.  [Paragraph 91], When the destination worker nodes receives compression regions and slice recipes to store in object storage, either the destination replication worker can perform the writes directly, or it can pass the data through a MQ (e.g., MQ 242) to the backend (BE) worker nodes, as shown as an optional part 248 of 

As per claim 6, rejection of claim 1 is incorporated:
Karmarkar teaches wherein the operations further include enforcing SSL in the receiving the shards asynchronously. ([Paragraph 85], A fingerprint is a content-based hash of the segment content such as a Secure Hash Algorithm 1 (SHA1) hash. (see, e.g., FIGS. 14A-D and the accompanying discussion).)
Chiruvolu teaches ([Paragraph 12], FIGS. 4A and 4B depict successive states of a representative disk chain as virtual storage is modified and one or more copies are made; [Paragraph 15], FIGS. 7A-7F illustrate a representative example for asynchronously replicating storage of a virtual machine or other computing entity from a first computing environment to at least one other computing environment…)

As per claims 7-12, these are method claims corresponding to the system claims 1-6.  Therefore, rejected based on similar rationale.

As per claims 13-18, these are non-transitory, machine-readable medium claims corresponding to the system claims 1-6.  Therefore, rejected based on similar rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONG U KIM/Primary Examiner, Art Unit 2196